      Case 1:19-cv-00061 Document 1 Filed on 04/18/19 in TXSD Page 1 of 7



                           UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF TEXAS
                               BROWNSVILLE DIVISION

ALFREDO LOZANO MARES                          §
                                              §
VS.                                           §      Civil Action:_________________________
                                              §
CAMERON COUNTY SHERIFF OMAR                   §
LUCIO, INDIVIDUALLY AND IN HIS                §
OFFICIAL CAPACITY                             §



                                         COMPLAINT

       The Plaintiff, ALFREDO LOZANO MARES, moves the Court for entry of Judgment in

his favor against the CAMERON COUNTY SHERIFF OMAR LUCIO, Individually and in his

Official Capacity and in support of such Complaint avers as follows:

                             NATURE OF ACTION AND JURISDICTION

       1. This is a civil action under 42 U.S.C. § 1983 seeking damages and injunctive relief

against Defendants for committing acts, under color of law, with the intent and for the purpose of

depriving Plaintiff of rights secured under the Constitution and laws of the United States,

retaliating against Plaintiff ALFREDO LOZANO MARES in subjecting him to unlawful,

unconstitutional restraint due to the Plaintiff being indigent; and for refusing or neglecting to

prevent such deprivations and unlawful restraints against Plaintiff.

       2. This case arises under the United States Constitution and 42 U.S.C. 1983 and 1988, as

amended. This Court has jurisdiction in this matter pursuant to 28 U.S.C. Sections 1331 and

1343. The declaratory relief sought is authorized by 28 U.S.C. 2201 and 2202, 42 U.S.C. 1983

and Rule 57 of the Federal Rules of Civil Procedure.



                                                                                                1
         Case 1:19-cv-00061 Document 1 Filed on 04/18/19 in TXSD Page 2 of 7



         3. Plaintiffs ALFREDO LOZANO MARES brings this action resulting from damages

incurred due to ALFREDO LOZANO MARES, after being acquitted by a jury of the only

criminal charges pending against him, upon the NOT GUILTY verdict being pronounced in open

court and over the objections of his trial counsel, Plaintiff was handcuffed, shackled, and

incarcerated against his will, transported in a jail van to the Rucker-Carrizales Detention center

and subsequently released about an hour later, in violation of his federal constitutional rights

under the 4th, 5th and 8th Amendment and the Equal Protection Clause of the 14th Amendment to

the United States Constitution.

         4. This Court is an appropriate venue for this action pursuant to 28 U.S.C. 1391(b)(1)

and (2). The actions complained of took place in this judicial district; evidence and records

relevant to the allegations are maintained in this judicial district; Plaintiff ALFREDO LOZANO

MARES was illegally restrained in this judicial district but for the unlawful actions and practices

of the Defendant Cameron County Sheriff, Omar Lucio is present and regularly conducts affairs

in this judicial district.

                                            PARTIES

         5. Plaintiff ALFREDO LOZANO MARES resides in San Benito, Cameron County,

Texas.

         6. Defendant Cameron County Sheriff, Omar Lucio is the elected sheriff of Cameron

County, Texas. He is sued for damages and declaratory judgment in his individual capacity and

in his official capacity and may be served with process in his place of employment 7100 Old

Alice Rd, Brownsville, Texas 78575.




                                                                                                 2
      Case 1:19-cv-00061 Document 1 Filed on 04/18/19 in TXSD Page 3 of 7



                                               FACTS

       7. On June 16, 2017, after a four-day felony criminal trial before the Defendant Judge

Juan Magallanes, Plaintiff ALFREDO LOZANO MARES was acquitted by the jury when the

verdict of Not Guilty was pronounced by Defendant Juan Magallanes in open court.

       8. Plaintiff ALFREDO LOZANO MARES had been in custody for approximately 95

continuous days since he could not afford the $150,000.00 bond that was set on his indictment.

       9. Plaintiff ALFREDO LOZANO MARES, at the time of the Not Guilty verdict, had no

other criminal charges pending against him what so ever or any holds detaining him of any kind.

       10. Plaintiff ALFREDO LOZANO MARES, over objection of his trial counsel, was then

handcuffed, shackled and escorted by court officers through the prisoner tunnel to the Old

County Jail.

       11.     Plaintiff ALFREDO LOZANO MARES, handcuffed and shackled, was then

transported in a jail transport vehicle to the Carrizales-Rucker Detention Center.

       12. At the Carrizales-Rucker Detention Center, Plaintiff ALFREDO LOZANO MARES

was then changed back into jail overalls, taken into the jail facility to his cell to retrieve personal

items before finally being released.

       13. Plaintiff ALFREO LOZANO MARES, from the time the Not Guilty verdict was

pronounced until he walked out of the detention facility, was detained an hour.

                                  CAUSES OF ACTION
                                      COUNT ONE
  Constitutional and Civil Rights Pursuant to 42 U.S.C. §§ 1983, 1988 Violation of Fourth
    Amendment Right to Be Free of Unreasonable Seizures (Against All Defendants)


       14. The foregoing allegations are incorporated as if re-alleged herein.



                                                                                                     3
      Case 1:19-cv-00061 Document 1 Filed on 04/18/19 in TXSD Page 4 of 7



       15. Plaintiff ALFREDO LOZANO MARES was acquitted of all charges and had no

other charges or holds pending against him. His continued detention to include handcuffing and

shackling him, without any legal basis is a violation of his Right to Be Free from Unreasonable

Seizures as protected by the Fourth Amendment to the United States Constitution.

       16. Plaintiff ALFREDO LOZANO MARES was acquitted of all charges and had no

other charges or holds pending against him. His continued detention to include handcuffing and

shackling him, without any legal basis is a violation of his Due Process Rights as protected by

the Fifth Amendment to the United States Constitution.

       17. Plaintiff ALFREDO LOZANO MARES was acquitted of all charges and had no

other charges or holds pending against him. Had he been able to afford his bail bond, at the

conclusion of the trial, Plaintiff ALFREDO LOZANO MAREZ would have been able to walk

out of the front door of the courtroom as a freeman. His continued detention to include

handcuffing and shackling him, without any legal basis is a violation of his rights to equal

protection and treatment as afforded him under the Equal Protections Clause to the Fourteenth

Amendment to the United States Constitution.

       18. Plaintiff ALFREO LOZANO MARES was treated differently and his rights violated

simply because he is indigent, in violation of the 14th Amendment.

       19. Judge Juan Magallanes conceded to representations of court officers that it is the

Sheriff’s POLICY that all individuals must be processed “out” of jail, even upon acquittal and

must therefore be transported, handcuffed and shackled back to the jail for out processing.

       20. The Defendant Cameron County Sheriff Omar Lucio’s policy to keep acquitted

individuals handcuffed, shackled and detained, does not override the protections afforded to

individuals under the United States Constitution. Because this is an official policy and Sheriff

                                                                                              4
       Case 1:19-cv-00061 Document 1 Filed on 04/18/19 in TXSD Page 5 of 7



Lucio has authority to make the policy Cameron County is a liable person under Monell v.

Department of Social Services, 436 U.S. 658 (1978).

        21.      Defendant Cameron County Sheriff Omar Lucio cannot establish a manifest

necessity to justify their policy overriding the constitutional protections afforded individuals.

        22. Plaintiff ALFREDO LOZANO MARES’s right to walk out of the courtroom a free

man outweighed any interest of the Defendant in unlawfully restraining him.

        23. Defendant Cameron County Sheriff Omar Lucio acted intentionally with callous

disregard for Plaintiff ALFREDO LOZANO MARES’s clearly established constitutional rights.

        24.   Defendant Cameron County Sheriff Omar Lucio actions have caused Plaintiff

ALFREDO LOZANO MARES unwarranted and extreme embarrassment, loss of reputation,

humiliation, embarrassment, inconvenience, mental and emotional anguish and distress over his

continued unlawful restraint after his acquittal.

        25. Plaintiff has suffered the monetary loss for the costs of litigation expenses including

attorney fees.

                                    DEMAND FOR JURY TRIAL

        26. In the above styled and numbered cause, ALFREDO LOZANO MARES demands a

jury trial.

                                       PRAYER FOR RELIEF

        WHEREFORE, Plaintiff ALFREDO LOZANO MARES request judgment against

Defendants as follows:

        A. For appropriate declaratory relief under 28 U.S.C. 2201 and 2202, 42 U.S.C. 1983

and Rule 57 of the Federal Rules of Civil Procedure regarding the unlawful and unconstitutional

practices of Defendant.

                                                                                                      5
       Case 1:19-cv-00061 Document 1 Filed on 04/18/19 in TXSD Page 6 of 7



        B. For appropriate compensatory damages in an amount to be determined at trial.

        C. For an award of reasonable attorney’s fees and his costs on his behalf expended as to

such Defendants pursuant to the Civil Rights Act of 1871, 42 U.S.C. Section 1988; and

        E. For such other and further relief to which Plaintiffs may show themselves justly

entitled.



                                            Respectfully submitted,

                                            /s/ Ed Stapleton

                                            Ed Stapleton
                                            Attorney in Charge
                                            Texas State Bar Number: 19058400
                                            So. District No. 1501
                                            2401 Wildflower Dr. Ste. C
                                            Brownsville, Texas 78526
                                            Telephone: (956) 504-0882
                                            Fax: (956) 504-0814


                                            LAW OFFICE OF NAT PEREZ, JR.

                                            /s/ Nat Perez

                                            Nathaniel Perez
                                            Texas State Bar No. 15777790
                                            So. Distrit No. 15133
                                            847 E. Harrison Street
                                            Brownsville, Texas 78520
                                            Telephone: (956)548-1213
                                            Fax (956) 548-1304


                                            /s/ Michael Gonzalez_______
                                            MICHAEL GONZALEZ
                                            Texas State Bar No. 24077594
                                            So. District No. 1683056
                                            623 E. St. Charles St.
                                            Brownsville, Texas 78520
                                                                                              6
Case 1:19-cv-00061 Document 1 Filed on 04/18/19 in TXSD Page 7 of 7



                              Telephone (956) 572-6792
                              Fax: (512) 532-0307




                                                                      7
